 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   SHANNON CARTER,                                           Case No. 2:17-cv-01628-RFB-EJY
 5                  Plaintiff,
                                                                            ORDER
 6          v.
 7   S. BEAN, BITAR, et al.,
 8                  Defendants.
 9

10          Before the Court are Plaintiff’s Motions to Compel and Requesting Extension of Time (ECF
11   Nos. 53 and 54) which, collectively, seek assistance from the Court in obtaining service on two
12   defendants. Opposition to both motions were filed by appearing defendants. ECF Nos. 55, 56.
13   Specifically, on September 26, 2018, the Court ordered that Plaintiff’s Eighth and Fourteenth
14   Amendment claims will proceed against, among others, Defendants Aranas and Stewart. ECF No. 44.
15   Prior to this order, the Office of the Attorney General did not accept service of process on behalf of

16   these Defendants. ECF No. 37. However, the Attorney General did provide a last known address
17   for Dr. Romeo Aranas, who is no longer employeed by the Nevada Department of Corrections. Id.
18   No address, however, was provided for L. Steward. Nor did the Attorney General indicate whether
19   L. Steward was known or unknown to Defendants’ counsel.
20          Nevertheless, due to a transfer of this case from Magistrate Judge Foley (Ret.) to Magistrate
21   Judge Youchah, Plaintiff was not afforded an opportunity to serve his Complaint on defendant
22   Aranas, and no follow up order was issued with respect to Defendant Stewart.
23          Accordingly,
24          IT IS HEREBY ORDERED that Plaintiff’s Motions, ECF Nos. 53 and 54 are GRANTED as
25   follows.
26          IT IS FURTHER ORDERED that the Attorney General shall file a notice regarding
27   Defendant L. Stewart within 15 calendar days of the date of this Order stating whether a search for
28   a last known address for L. Stewart has been done and, if so, whether L. Stewart could be located
                                                      1
 1   by virtue of all information available in this case. If L. Stewart is located, the Attorney General shall

 2   provide a last known address for this defendant under seal.

 3          IT IS FURTHER ORDERED that the Clerk of Court shall issue a summons for Dr. Romeo

 4   Aranas and send the same to the U.S. Marshal with the address provided under seal (ECF No. 37).

 5   The Clerk shall also send one (1) copy of the Amended Complaint (ECF No. 14), one (1) copy of

 6   the Court’s Screening Order (ECF No. 44), and one (1) copy of this Order to the U.S. Marshal for

 7   service on the Defendant Aranas.

 8          IT IS FURTHER ORDERED that the Clerk of Court shall send one (1) USM-285 form to

 9   Plaintiff at the address listed below. Plaintiff shall have until February 7, 2020, to complete the

10   USM-285 service form and return it the U.S. Marshal, 333 Las Vegas Blvd. South, Las Vegas, NV,

11   Nevada 89101. The U.S. Marshal shall serve Dr. Aranas within thirty (30) days of receipt of

12   Plaintiff’s completed USM-285.

13          IT IS FURTHER ORDERED that if Plaintiff fails to follow this order, Defendant Dr. Romeo

14   Aranas may be subject to dismissal for failure to complete service of process pursuant to Fed. R.

15   Civ. P. 4(m).

16          IT IS FURTHER ORDERED that discovery deadlines were recently set in this matter;

17   however, those deadlines will not sufficiently allow for the service or Dr. Aranas and potential

18   service of L. Stewart. Therefore, discovery deadlines are extended as follows:

19              •    Discovery in this action must be completed on or before March 31, 2020;

20              •    Any discovery motions must be filed and served no later than March 16, 2020;

21              •    Motions for summary judgment must comply with the requirements of LR 56-1 and

22                   must be filed and served no later than 30 days after the close of discovery, i.e., by

23                   May 1, 2020.

24              •    PRETRIAL: Pursuant to LR 16-3(a), the parties must file a Joint Pretrial Order

25                   30 days past the date for filing motions for summary judgment, or by June 1,

26                   2020. In the event dispositive motions are filed, the date for filing the joint

27                   pretrial order must be suspended until thirty days after a decision of the

28                   dispositive motions or until further order of the court.
                                                       2
 1          IT IS FURTHER ORDERED that the Clerk of Court shall mail of copy of this Order to

 2   Plaintiff at the following address:

 3          Shannon Carter
            #70773
 4          Warm Springs Correctional Center
            PO Box 7007
 5          Carson City, NV 89702
 6

 7          DATED: January 2, 2020
 8

 9
                                               ELAYNA J. YOUCHAH
10                                             UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 3
